                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 1 of 10




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   PUBLIC JUSTICE FOUNDATION;
                                       ANIMAL LEGAL DEFENSE FUND;
                                  11   CENTER FOR BIOLOGICAL                                No. C 20-01103 WHA
                                       DIVERSITY; CENTER FOR FOOD
                                  12   SAFETY; FOOD & WATER WATCH,
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                           ORDER GRANTING MOTION
                                               v.                                           CHALLENGING DEFICIENCIES IN
                                  14                                                        FSA’S REVISED SEARCH AND
                                                                                            PRODUCTION
                                  15   FARM SERVICE AGENCY,
                                  16                  Defendant.

                                  17
                                  18                                         INTRODUCTION

                                  19        In this Freedom of Information Act case, plaintiff advocacy organizations challenge the

                                  20   adequacy of a government agency’s search with regard to one FOIA request underlying this

                                  21   case. To the extent stated herein, the motion is granted.

                                  22                                           STATEMENT

                                  23        Plaintiffs Public Justice Foundation, Animal Legal Defense Fund, Center for Biological

                                  24   Diversity, Center for Food Safety, and Food & Water Watch are advocacy organizations

                                  25   committed to building a more sustainable and ethical food system. To that end, plaintiffs use

                                  26   information requests to monitor compliance with applicable laws, bring to public attention

                                  27   issues within our food system, and advocate for policy change (Compl. ¶¶ 1–2).

                                  28
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 2 of 10




                                   1         Defendant Farm Service Agency, operating within the Department of Agriculture, is

                                   2   responsible for administering direct farm loans to eligible agricultural producers and

                                   3   landowners. These duties, plaintiffs contend, are subject to compliance with the National

                                   4   Environmental Policy Act. Before providing financing for proposed agricultural operations,

                                   5   such as the construction of concentrated animal feeding operations, FSA should then review

                                   6   the proposed project, determine the potential environmental impacts, and conduct further

                                   7   analysis as necessary (Compl. ¶¶ 1–2).

                                   8         Plaintiffs have sought to monitor FSA’s administration of the farm loan program and

                                   9   connected environmental review through FOIA requests. The requests have targeted agency

                                  10   records regarding specific agricultural operations and geographical areas. The requests have

                                  11   also been aimed at uncovering the true extent to which FSA considers environmental impacts

                                  12   before awarding federal farm loans to an applicant and the extent to which FSA oversees the
Northern District of California
 United States District Court




                                  13   use of the funds after distribution. And, at the heart of this case, plaintiffs collectively

                                  14   submitted a FOIA request for records relating to “FSA’s directives and/or policies for

                                  15   responding to and/or processing FOIA requests and appeals” (Compl. ¶¶ 1–2; Decl.

                                  16   Buchan ¶ 7).

                                  17         Plaintiffs filed this action in February 2020 challenging FSA’s alleged pattern and

                                  18   practice of improperly withholding records responsive to plaintiffs’ FOIA requests. In

                                  19   particular, the complaint alleges a pattern and practice of withholding responsive records under

                                  20   FOIA Exemptions 3 and 6, demonstrated by eight FOIA requests plaintiffs submitted. The

                                  21   pattern-and-practice claims make up three of plaintiffs’ six claims for relief. The other half

                                  22   relate to plaintiffs’ collective April 2019 FOIA request regarding FSA’s FOIA practices,

                                  23   including alleged failures to make a proper initial determination, conduct an adequate search,

                                  24   and promptly release agency records.

                                  25
                                  26
                                  27
                                  28
                                                                                         2
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 3 of 10




                                   1        At an initial case management conference, the government offered to re-perform its

                                   2   search and production for the April 2019 request. An order then issued setting a schedule for

                                   3   the government to do so and to file a declaration and Vaughn index attesting to the adequacy of

                                   4   the search and the grounds for withholding any documents. The order also provided plaintiffs

                                   5   an opportunity to challenge any remaining deficiencies. Plaintiffs now so move.

                                   6        The motion is fully briefed. Finding the motion suitable for decision on the papers, no

                                   7   oral argument is necessary.

                                   8                                            *       *       *

                                   9        Plaintiffs’ April 2019 FOIA request has now been subjected to two searches, each

                                  10   apparently taking a different approach. Plaintiffs’ original request sought (Decl. Buchan ¶ 7):

                                  11                From January 1, 2008 to the date that FSA conducts its search, all
                                                    records mentioning or containing FSA’s directives and/or policies
                                  12                for responding to and/or processing FOIA requests and appeals.
Northern District of California
 United States District Court




                                  13   The FSA staff member who received the request had been puzzled at first. Given the public

                                  14   availability of FSA’s policies, interpretations, and administrative staff manuals, as provided by

                                  15   5 U.S.C. § 552(a)(2)(B)–(C), such documents would normally not need a FOIA request. As

                                  16   such, FSA phoned plaintiffs to better understand what could be provided in response to the

                                  17   request (Decl. Buchan ¶ 9–10).

                                  18        Following the call, plaintiffs sent an email seeking to clarify the request, stating that “our

                                  19   request seeks internal agency documents and/or communications relating to how FSA responds

                                  20   to the requests it receives, including all FSA ‘directives and/or policies’ related to that process”

                                  21   and that they believed the request went “beyond those three main sources of FOIA guidance.”

                                  22   Plaintiffs later communicated that they were well aware of FSA handbooks and DOJ guidance,

                                  23   which FSA interpreted as saying that plaintiffs did not request those documents (Decl.

                                  24   Buchan ¶ 11).

                                  25        A month later, on July 25, plaintiffs sent an email stating (Decl. Buchan ¶ 12):

                                  26                We have clarified that we are requesting any internal guidance —
                                                    formal or otherwise — including (but not limited to) any directives
                                  27                or policies instructing FSA officers to look out for certain requests
                                                    from certain groups and/or use select exemptions under certain
                                  28                circumstances.
                                                                                        3
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 4 of 10




                                   1   FSA conducted its first search pertaining to the April 2019 FOIA request looking for records

                                   2   responsive to the July 25 message. Although the agency provided no information about the

                                   3   method or search terms used in this initial search, the results hewed to a literal reading of

                                   4   plaintiffs’ email. “FSA identified one instance where guidance had been provided about a

                                   5   certain kind of request from a certain category of requesters, as described in the requester’s

                                   6   message.” In litigation pending between a class of corn producers and a corporation, farmers

                                   7   had given permission to their attorneys to receive certain forms the farmers had filed with FSA

                                   8   documenting information about their planting. Thousands of requests flooded in, creating the

                                   9   need for the agency to provide guidance to ensure that the requests were processed

                                  10   consistently. In July 2019, FSA located and produced in full two emails totaling seven pages

                                  11   concerning the agency’s guidance and directives regarding the corn litigation. No more

                                  12   documents were produced prior to the commencement of this action in February 2020 (Decl.
Northern District of California
 United States District Court




                                  13   Buchan ¶¶ 13–15).

                                  14        After the initial case management conference here, FSA conducted a supplemental

                                  15   search. This time, FSA’s search hewed closely to the language of the original request, rather

                                  16   than subsequent communications the agency had with plaintiffs. As described by FSA FOIA

                                  17   Officer Buchan, the agency took a broad view of the FOIA request (Decl. Buchan ¶¶ 16–17):

                                  18                FSA carefully considered how best to design an appropriate search.
                                                    For this new search, the agency out of an abundance of caution took
                                  19                a broad view of the request to ensure that the search would capture
                                                    the agency’s actual directives and policies, which are available on
                                  20                agency websites, including 2-INFO, and also e-mails that were most
                                                    likely to be responsive because they specifically addressed the
                                  21                subject of the agency’s directives and policies.
                                  22        FSA executed the search in three steps. First, the agency searched its online laws and

                                  23   regulations website, the routine repository for FSA policy and handbooks, for all FSA notices

                                  24   concerning FOIA processing. This search identified 265 pages of responsive records, which

                                  25   the agency turned over in full (Decl. Buchan ¶ 17).

                                  26        Second, FSA searched its email system for any emails to or from an FSA employee with

                                  27   the following terms in the subject line: “2-Info,” “App-70,” “FOIA Guidance,” “FOIA

                                  28   Policy,” “FOIA Directives,” “FOIA processing,” “processing FOIA requests and appeals,” and
                                                                                       4
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 5 of 10




                                   1   “processing FOIA appeals.” Attempting to explain the search terms used and their targeting of

                                   2   the subject line, the agency states (Decl. Buchan ¶ 18):

                                   3                Lessons learned from the agency’s past FOIA search experience had
                                                    taught that it needed to use search terms such as these and target the
                                   4                subject line of emails in order to ensure that the search would
                                                    capture records that actually addressed the subjects of the agency
                                   5                directives and policy, as opposed to a more overwhelming mass of
                                                    irrelevant and unresponsive material that could arise from a less-
                                   6                focused search. In my experience, had the search not been focused
                                                    on the subject line, but also extended to any other text it would likely
                                   7                have hit upon a multitude of irrelevant material instead of records
                                                    that actually addressed agency directives or policy. For instance,
                                   8                references to 2-INFO could appear in emails about maintenance of
                                                    computer servers; FOIA processing is a phrase that might appear in
                                   9                the position description or performance plans of hundreds of FSA
                                                    employees for whom FOIA processing is one of their
                                  10                responsibilities, but have nothing to do with policy or guidance on
                                                    processing requests.
                                  11
                                       The search still turned up 29,830 pages of records, “far more than the several hundred pages
                                  12
Northern District of California




                                       that FSA originally anticipated that its new search would find concerning FSA’s FOIA
 United States District Court




                                  13
                                       directives and procedures” (Decl. Buchan ¶ 18). Eventually, the agency turned over nearly all
                                  14
                                       of the records, but for partial redactions of 153 pages (Dkt. No. 27 Exh. C).
                                  15
                                            Third, FSA searched its “electronic files for FOIA documents,” which uncovered a
                                  16
                                       powerpoint training presentation that had been used to train FOIA processors for the agency at
                                  17
                                       the state level, totaling 109 pages, turned over in full (Decl. Buchan ¶ 19).
                                  18
                                            Six staff members over a combined one-hundred hours conducted an expedited review of
                                  19
                                       the 30,204 pages of responsive documents. FSA originally withheld nearly nine-thousand
                                  20
                                       pages in full pursuant to Exemption 5, released 153 pages in part pursuant to Exemption 6, and
                                  21
                                       released in full 21,085 pages, including all of FSA’s directives and policies: FSA’s FOIA
                                  22
                                       handbook, 2-INFO, numerous FOIA notices issued during the period covered by the request,
                                  23
                                       and the FOIA powerpoint training presentation. A month later, when FSA filed its Vaughn
                                  24
                                       index, the agency discretionally released the nine-thousand pages previously withheld under
                                  25
                                       Exemption 5, purportedly to avoid litigation over that exemption. The agency thus withheld
                                  26
                                       only the redacted information contained within the 153 pages discussed, pursuant to
                                  27
                                       Exemption 6 (Dkt. No. 27 Exh. C).
                                  28
                                                                                        5
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 6 of 10




                                   1         Plaintiffs did not challenge the adequacy of FSA’s Vaughn index “[s]o as to prevent

                                   2   delay on issues not central to the case” — namely, plaintiffs’ pattern-and-practice claims (Mot.

                                   3   at 5 n.1).

                                   4         To vet the search results, plaintiffs attempted to locate documents it had previously

                                   5   identified as responsive, including the seven pages of guidance emails that surfaced during the

                                   6   original search and “discussions within FSA that concern[ed] requests for records” that FSA

                                   7   had previously withheld in response to a June 2016 request submitted by plaintiff Food &

                                   8   Water Watch. Neither the emails nor the discussions fell within the agency’s “broad”

                                   9   supplemental search.

                                  10                                             ANALYSIS

                                  11         The Freedom of Information Act lets us see what our government is up to by

                                  12   “provid[ing] public access to official information ‘shielded unnecessarily’ from public view
Northern District of California
 United States District Court




                                  13   and establish[ing] a ‘judicially enforceable public right to secure such information from

                                  14   possibly unwilling official hands.’” Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th

                                  15   Cir. 2009) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)). It “mandates a

                                  16   policy of broad disclosure of government documents.” Church of Scientology of California v.

                                  17   U.S. Dep’t of Army, 611 F.2d 738, 741 (9th Cir. 1979), overruled on other grounds, Animal

                                  18   Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987 (9th Cir. 2016). Here, plaintiffs

                                  19   challenge only the adequacy of FSA’s search.

                                  20         Under the FOIA, an agency responding to a request must “demonstrate that it has

                                  21   conducted a search reasonably calculated to uncover all relevant documents.” Lahr, 569 F.3d

                                  22   at 986 (quoting Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir. 1985)). “This showing may be

                                  23   made by ‘reasonably detailed, nonconclusory affidavits submitted in good faith.’” Ibid. “In

                                  24   evaluating the sufficiency of an agency’s search, ‘the issue to be resolved is not whether there

                                  25   might exist any other documents possibly responsive to the request, but rather whether the

                                  26   search for those documents was adequate.’” Id. at 987.

                                  27         The reasonableness of the search is dependent on the circumstances of the case. “An

                                  28   agency has discretion to conduct a standard search in response to a general request, but it must
                                                                                       6
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 7 of 10




                                   1   revise its assessment of what is ‘reasonable’ in a particular case to account for leads that

                                   2   emerge during its inquiry. Consequently, the court evaluates the reasonableness of an agency’s

                                   3   search based on what the agency knew at its conclusion rather than what the agency speculated

                                   4   at its inception.” Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 28 (D.C. Cir. 1998) (applied

                                   5   by our court of appeals in Hamdan v. U.S. Dept. of Justice, 797 F.3d 759, 771 (9th Cir. 2015)).

                                   6   Significantly, “if a review of the record raises substantial doubt, particularly in view of well-

                                   7   defined requests and positive indications of overlooked materials, summary judgment is

                                   8   inappropriate.” Hamdan, 797 F.3d at 771.

                                   9        Here, there is no doubt that the agency’s supplemental search uncovered troves of at least

                                  10   nominally relevant documents. But the relevant question is whether the search rated adequate,

                                  11   not the results. Lahr, 569 F.3d at 987. This order finds that FSA’s search was not reasonably

                                  12   calculated to uncover all relevant documents. The agency’s declaration attempting to
Northern District of California
 United States District Court




                                  13   demonstrate the contrary instead raises substantial doubt, abandons the clarifying information

                                  14   it requested of plaintiffs, and fails to account for positive indications of overlooked materials.

                                  15   See Hamdan, 797 F.3d at 771.

                                  16        First, the declaration’s conclusory reasons for searching the subject line of emails for the

                                  17   chosen search terms only address the avoidance of irrelevant material, rather than demonstrate

                                  18   that the search was reasonably calculated to uncover all relevant documents. The latter is what

                                  19   the government must reasonably show. Lahr, 569 F.3d at 986. The declaration explained that

                                  20   the agency had learned it needed to use “search terms such as these” and “target the subject

                                  21   line” of emails to “ensure that the search would capture records that actually addressed the

                                  22   subjects of agency directives and policy, as opposed to a more overwhelming mass of

                                  23   irrelevant and unresponsive material that could arise from a less-focused search.” The only

                                  24   possibly nonconclusory point made is that the agency designed the search to avoid capturing

                                  25   irrelevant and unresponsive material, not that it would uncover all relevant emails. Again, the

                                  26   latter is what the agency must prove. Ibid.

                                  27
                                  28
                                                                                        7
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 8 of 10




                                   1         The only argument the agency makes in support of its search methods are just as

                                   2   conclusory. After detailing the large number of documents the search uncovered, the agency

                                   3   merely states (Opp. at 10):

                                   4                 The agency’s search method thus was reasonably calculated to
                                                     uncover records responsive to Plaintiff’s request, as the Buchan
                                   5                 declaration illustrates. See Hamdan v. U.S. Dep’t of Justice, 797
                                                     F.3d 759, 770–72 (9th Cir. 2015) (affirming summary judgment for
                                   6                 Government on “adequacy of the searches” where searching was
                                                     “reasonably calculated to locate responsive records” and “a
                                   7                 reasonable search is what [the plaintiffs] got”). Accordingly, FSA
                                                     has demonstrated that it conducted a reasonable search for
                                   8                 responsive records.
                                   9   The agency’s reliance on Hamdan falls short. In Hamdan, our court of appeals found that the

                                  10   agency’s decision to search multiple “databases, using many variations of the terms suggested

                                  11   by [p]laintiffs to account for spelling or other inconsistencies, was a ‘diligent search for . . .

                                  12   documents in the places in which they might be expected to be found.’” Hamdan, 797 F.3d
Northern District of California
 United States District Court




                                  13   at 771–72. The agency here presents no such evidence, apparently resting simply on the

                                  14   number of documents produced. It is the adequacy of the search, however, with which we are

                                  15   mainly concerned, not the results.

                                  16         Second, after spending more than a year clarifying plaintiffs’ request, the agency’s

                                  17   decision to ignore the clarifying information it sought out and instead to perform the search

                                  18   based on a plain reading of the original request ranked as unreasonable. Campbell, 164 F.3d

                                  19   at 28. True, plaintiffs made a general request originally. And plaintiffs’ “clarification” of their

                                  20   original request raised as many questions as it answered (Opp. at 3):

                                  21                 We have clarified that we are requesting any internal guidance —
                                                     formal or otherwise — including (but not limited to) any directives
                                  22                 or policies instructing FSA officers to look out for certain requests
                                                     from certain groups [who?] and/or use select exemptions [which?]
                                  23                 under certain circumstances [again, which?].
                                  24   But before FSA offered to re-perform its search and production, plaintiffs answered all three

                                  25   questions: The “groups” included plaintiffs or other similar advocacy organizations, FOIA

                                  26   Exemptions 3 and 6 counted as the “exemptions,” and the “circumstances” concerned records

                                  27   of FSA’s farm loan programs and resulting environmental review. It was in this context,

                                  28
                                                                                         8
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 9 of 10




                                   1   notably, that FSA offered to re-perform its search “in an effort to reach an agreed-upon

                                   2   approach to resolving this litigation” (Opp. at 4).

                                   3        The agency’s renewed search, however, did not factor in any of the clarifying

                                   4   information it then had. For example, it did not search its records for hits on the plaintiffs’

                                   5   names (“Public Justice Foundation,” “Animal Legal Defense Fund,” “Center for Biological

                                   6   Diversity,” “Center for Food Safety,” or “Food & Water Watch”), the two exemptions at issue

                                   7   (“Exemption 3” or “Exemption 6”), or the subject matter (“farm loan program,” “NEPA,” or

                                   8   “environmental assessment”). Given that plaintiffs sought records pertaining to how the

                                   9   agency responds to plaintiffs’ FOIA requests specifically, a reasonable search should have at

                                  10   least searched using plaintiffs’ names. Instead, the agency unreasonably designed its search to

                                  11   capture only generally applicable policies.

                                  12        In response, the agency merely points out that the original request did not include the
Northern District of California
 United States District Court




                                  13   clarifying information and states plaintiffs should have either drafted their request differently

                                  14   or submitted a new FOIA request. The agency provides no authority explaining why

                                  15   subsequent explanatory information from plaintiffs should not be factored into the scope of the

                                  16   agency’s search, no less one the agency itself volunteered to perform anew.

                                  17        Finally, when plaintiffs brought to the agency’s attention “positive indications of

                                  18   overlooked materials” in the “re-performed” search, the agency took no steps to address the

                                  19   errors. Those overlooked materials included the only relevant documents the original search

                                  20   uncovered — the emails providing guidance to FSA state and local offices in responding to the

                                  21   flood of FOIA requests related to the corn-producer litigation. These emails better track

                                  22   plaintiffs’ flushed-out request for “internal guidance” looking out for “certain requests” from

                                  23   “certain groups” under “certain circumstances.” Although the agency could find the emails

                                  24   regarding the corn litigation in its more narrow search, it proffers no reason why it could not do

                                  25   so in the re-performed search. Nor does the agency provide any information regarding the

                                  26   search method or terms used in the initial search. The agency replies simply that it carried out

                                  27   the two searches differently. “[I]f an agency can so easily avoid adversary scrutiny of its

                                  28
                                                                                        9
                                       Case 3:20-cv-01103-WHA Document 35 Filed 10/05/20 Page 10 of 10




                                   1   search techniques, the Act will inevitably become nugatory.” Founding Church of Scientology

                                   2   of Washington, D.C., Inc. v. National Security Agency, 610 F.2d 824, 837 (D.C. Cir. 1979).

                                   3        It bears stating that the agency’s obfuscation illustrates the necessity of the FOIA’s basic

                                   4   purpose. Government agencies enjoy an unusually powerful position in FOIA cases, where the

                                   5   facts, the documents, and the reasons for withholding begin (and often stay) completely within

                                   6   the agency’s control. “This lack of knowledge by the party seeking disclosure seriously

                                   7   distorts the traditional adversary nature of our legal system[].” See Wiener v. F.B.I., 943 F.2d

                                   8   972, 977 (9th Cir. 1991) (citing Vaughn v. Rosen, 484 F.2d 820, 824 (D.C. Cir. 1973)). Recall,

                                   9   among other things, the FOIA affords private citizens the ability to hold the government to its

                                  10   own rules. See Oregon Nat’l Desert Ass’n v. Locke, 572 F.3d 610, 614 (9th Cir. 2009).

                                  11                                           CONCLUSION

                                  12        To the following extent, plaintiffs’ motion is granted. The agency shall please conduct
Northern District of California
 United States District Court




                                  13   an adequate search and provide a declaration and Vaughn Index demonstrating the adequacy of

                                  14   the search and justifying any withholdings, by November 5. For the parties’ guidance, an

                                  15   adequate search should be reasonably calculated to uncover all internal FOIA guidance

                                  16   applicable to plaintiffs, environmental reviews undertaken in connection with FSA’s farm loan

                                  17   program, and/or the use of FOIA Exemptions 3 or 6. Plaintiffs are warned, however, that a

                                  18   search within these parameters will not be viewed as unreasonably narrow. The Court trusts

                                  19   the parties will work together to ensure any issues are promptly resolved. A further case

                                  20   management conference is hereby set for November 19. The parties shall please file the usual

                                  21   joint case management conference by November 12 at noon.

                                  22
                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: October 5, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
                                                                                      10
